Case 17-22337-jrs       Doc 63    Filed 04/04/19 Entered 04/04/19 14:56:19          Desc Main
                                  Document      Page 1 of 3




     IT IS ORDERED as set forth below:



     Date: April 4, 2019
                                                   _____________________________________
                                                               James R. Sacca
                                                         U.S. Bankruptcy Court Judge

 _______________________________________________________________

                      IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE NORTHERN DISTRICT OF GEORGIA
                                GAINESVILLE DIVISION

IN RE:                                      ) CHAPTER 13
                                            )
PAMELA MICHELE DAVIS                        ) NO. 17-22337
               Debtor(s)                    )
                                            )
LAMAR CREATIONS, INC.                       )
               Movant                       )
                                            )
vs                                          ) CONTESTED MATER
                                            )
PAMELA MICHELE DAVIS                        )
         and                                )
NANCY J. WHALEY, Trustee                    )
               Respondents                  )


                                            ORDER
               This matter is before the court on Lamar Creations, Inc.’s ( “Movant” ) Motion for
         Relief from the Automatic Stay under 11 U. S. C. 362. The purpose of Movant’s motion
Case 17-22337-jrs       Doc 63      Filed 04/04/19 Entered 04/04/19 14:56:19           Desc Main
                                    Document      Page 2 of 3


       is to allow it to assert a counterclaim against Debtor in a pending state court proceeding in
       which Debtor is suing Movant. The state court action is Davis v. Lamar Creations., Inc.,
       C. A. No. 2017CV0194 in the Superior Court of White County, Georgia.


                Debtor having consented to the motion and there being no objection filed by the
       Trustee or any other party, it is hereby:


                ORDERED that Movant’s Motion is GRANTED and the automatic stay is lifted
       for the express purpose of permitting Movant to file its counterclaim in the state court
       action in the Superior Court of White County, Georgia.


                                                   [end of document]


Presented by,

  /s/ Quentin R. Carr
Attorney for Debtor
State Bar #705116
PO Box 999
113 Grant Street
Clarkesville, GA 30523

 No Opposition;
 Signed with Expression Permission by,


 /s/ Eric W. Roach
 Eric W. Roach
 GA Bar # 143194
 303 Peachtree Center Avenue
 Suntrust Garden Plaza, Suite 120
 Atlanta, GA 30303
 Staff Attorney for Nancy Whaley,
 Chapter 13 Trustee

 No Opposition;
 Signed with Expression Permission by,
Case 17-22337-jrs   Doc 63   Filed 04/04/19 Entered 04/04/19 14:56:19   Desc Main
                             Document      Page 3 of 3


/s/ W. Ross McConnell
W. Ross McConnell
GA BAR #485010
1079 S. Main Street
PO Box 170
Cornelia, GA 30531
706-778-0344
Attorney for Debtor
